In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered January 17, 2002, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of the order of the Supreme Court dated January 30, 2002, dismissing the plaintiff’s action based on his counsel’s failure to appear at a pretrial conference, and a subsequent order of the same court entered April 11, 2002, denying the plaintiffs’ motion to vacate that dismissal, the instant appeal is academic. Altman, J.P., Smith, Adams and Cozier, JJ., concur.